Citation Nr: 1528008	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a chronic low back strain, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Veteran asserted that he was entitled to a TDIU due to his service-connected back disability accordingly that matter is considered part of his claim for an increased rating.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In June 2015, before the Board promulgated a decision, the Board received a statement from the Veteran that expressed his desire to withdraw from appellate review his claim for an evaluation in excess of 20 percent for a chronic low back strain, to include TDIU.



CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal of a claim for an evaluation in excess of 20 percent for a chronic low back strain, to include TDIU, have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim for an evaluation in excess of 20 percent for a chronic low back strain, to include TDIU, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In June 2015, before the Board promulgated a decision in this matter, the Veteran, submitted a written request to withdraw from appellate consideration his claim for an evaluation in excess of 20 percent for a chronic low back strain, to include TDIU.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim, and it must therefore be dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 20 percent for a chronic low back strain, to include TDIU, is dismissed.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


